KINKADE, J.
1. In the absence of statutory regulations governing the subject, it is not error for the trial court to order that the exercise of all peremptory challenges of jurors shall he deferred until after all challenges for cause have been exhausted, and a full jury is in the box with respect to each of whom challenges for cause have been completed; nor is it error for the trial judge to order which side' shall first challenge peremptorily; and where the number of peremptory challenges is greater on one side than on. the other, the trial judge may order the side having the greater number of challenges to challenge two or more at a time before the other side is required to make any challenge, to the end that the peremptory challenges on both sides may ne completed as nearly as practicable at the same time; nor is it error for the court to require that an omission to challenge peremptorily or a waiver of such challenge shall have the same effect as the exercise of the right.
2. In the trial of a criminal case, evidence of other criminal conduct of the accused may be admitted in evidence for the purpose of showing the motive of the accused attending his action with respect to the crime for which he is being tried. The trial court by instructions to the jury should definitely limit the purpose for which such evidence is received.
3. When the charge in the indictment is one of first degree murder and the evidence shows the intentional shooting, by the accused, ©f a police officer who was at the time endeavoring to make a lawful arrest of the accused, and that the shooting was done by the accused in *190an unlawful resistance of such arrest and to effect his escape from the officer, and the death of the officer was caused by the shooting, the case is not one calling for a charge to the jury on the subject of assault and battery, and the refusing of a request for such charge is not error.
Judgment affirmed.
Marshall, CJ., Day and Allen, JJ., concur.